NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                  901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                  CORPUS CHRISTI, TEXAS 78401
                                                                                  361-888-0416 (TEL)
JUSTICES
                                                                                  361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                  HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                  ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                             100 E. CANO, 5TH FLOOR
                                                                                  EDINBURG, TEXAS 78539
                                                                                  956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas                    956-318-2403 (FAX)

                                                                                  www.txcourts.gov/13thcoa

                                           November 30, 2015

      Hon. Becky Denn
      District Clerk
      Matagorda County Courthouse
      1700 7th Street, Room 307
      Bay City, TX 77414
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00328-CR
      Tr.Ct.No. 13-094
      Style:    FRANK LARA JR. v. THE STATE OF TEXAS

              The judgment of the trial court was AFFIRMED AS MODIFIED by this Court on the 23rd
      day of July, 2015. The mandate is enclosed.

               Tex R. App. P. 51.2(a)(1) provides that the clerk of the trial court shall send an
      acknowledgment to the clerk of the appellate court of the receipt of the mandate. Please review
      the requirements of Tex. R. App. P. 51.2(b) regarding the issuance of a capias in cases in which
      the trial court’s judgment is affirmed and the defendant is not in custody.

            Please sign the attached acknowledgment of receipt of the mandate and submit through
      the TAMES Records Submission Portal (RSP) as soon as possible.

                                                  Very truly yours,



                                                  Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc:  Hon. Lindsay K. Deshotels (DELIVERED VIA E-MAIL)
           Hon. Robinson C. Ramsey (DELIVERED VIA E-MAIL)
           Hon. Steven E. Reis (DELIVERED VIA E-MAIL)
           Hon. Kristen Jernigan (DELIVERED VIA E-MAIL)
           Hon. Monica Lee Strickland (DELIVERED VIA E-MAIL)

      I hereby acknowledge receipt of the mandate in cause no. 13-13-00328-CR this ________ day
      of _________________, 2015.
                                                         District/County Clerk,

                                                         By :____________________________